Citation Nr: 0023495	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-30 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
middle finger laceration.

2.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.  
In a June 1996 rating action, the RO denied service 
connection for residuals of a left finger laceration and 
increased the veteran's service-connected residuals of a left 
knee injury from noncompensable to 10 percent disabling.  The 
veteran appealed both issues.

The veteran gave testimony at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
in Washington, D.C.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran has not submitted evidence to justify a 
belief by a fair and impartial individual that his claim for 
service connection for residuals of a left middle finger 
laceration is plausible.

2.  The appellant's service-connected left knee disorder is 
characterized by subjective complaints of recurrent left knee 
pain and objective findings on current VA examination of  no 
swelling, deformity, or instability of the knee with range of 
motion from 0 degrees to 125 degrees



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
residuals of a left middle finger laceration.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for the left knee disorder have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5020 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends, in essence, that he should be service 
connected for residuals of a left middle finger laceration.  
In particular, he states that he injured his finger prior to 
service but that the injury was aggravated during service.  
The veteran also contends that the residuals of  a left knee 
injury are more disabling than currently evaluated and should 
receive a higher evaluation.  

A review of the service medical records reveal that on 
entrance examination, it was noted that the veteran had an 
old laceration of the left middle finger and that he was 
unable to flex it.  There were no other records of treatment 
of the finger during service.  The discharge examination was 
negative for any findings, diagnosis, or treatment of the 
left middle finger. 

In a May 1967 rating action, the RO granted service 
connection for the veteran's left knee injury and assigned a 
noncompensable rating under Diagnostic Code 5020 for 
synovitis of the left knee. 

In a February 1972 VA outpatient treatment record, it was 
noted that the veteran had loss of flexion of his left middle 
finger secondary to a laceration in 1946.  There was full 
passive range of motion.

At a May 1996 VA orthopedic examination, the veteran 
complained of constant left knee pain.  He also stated that 
he had cut his left middle finger on a broken piece of glass 
prior to his entry to service.  The veteran could squat 
without difficulty but had to help himself using his arms or 
when he had to get up from a squatting position.  He stated 
that the left knee would not allow him to pull himself up by 
himself.  Examination of the left knee showed no deformity.  
There was no atrophy of the muscles of the left leg.  There 
was no swelling, crepitus, popping, or locking on flexion or 
hyperextension with or without weight-bearing.  There was 
excellent stability of the left knee.  Lachman's test and 
drawer's test were both negative.  Pivot test was negative.  
Collateral ligaments were intact.  Range of motion was on 
full extension to 150 degree flexion.  There was pain on 
palpation over the medial aspect of his left knee, not only 
involving the joint line but also involving the medial 
femoral condyle as well as the medial side of the tibial 
plateau.

Examination of the left hand showed an outward extended left 
midfinger that could not be actively bent.  Hyperextension 
measured 30 degrees, half of it in the proximal 
interphalangeal joint and half in the distal interphalangeal 
joint. It could be passively straightened out to normal 
extension but no further as there was resistance in the 
proximal interphalangeal joint.  He did have a scar across 
the proximal interphalangeal joint on the volar side.  There 
was normal motion of the metacarpal phalangeal joint.  Grip 
strength, otherwise, was normal.  The middle finger remained 
hyperextended.  There was no problem with push or pull other 
than the midfinger which was often in the way of grasping.  
There were no signs of atrophy of the muscles involving the 
hands except of the left finger.  The diagnoses was history 
of left knee pain (synovitis) with no abnormal objective 
findings on examination and injury to the extensor mechanism 
of the left midfinger.  X-rays of the left knee revealed that 
the bone and joint structures appeared intact with no 
evidence of arthritic change or soft tissue abnormality.

In a June 1996 rating action, the RO denied the veteran's 
claim for service connection for a left middle finger 
laceration and increased the veteran's service-connected left 
knee disability from noncompensable to 10 percent disabling 
under Diagnostic Code 5020.

The veteran was afforded a subsequent VA examination in 
February 1998.  He complained of recurrent left knee pain 
although he believed the pain has not increased over the 
years.  With regard to the left middle finger, the veteran 
stated that he had injured his finger prior to service but 
that during service he would bump it every week.  Examination 
of the left hand and middle finger revealed that the veteran 
could not actively flex his middle finger at any joint.  
There was a faint oblique linear scar over the palmar surface 
of the distal proximal phalanx.  With all the fingers in 
neutral position, the middle finger hyperextended at 
approximately 30 degrees at the proximal interphalangeal 
joint.  The proximal interphalangeal and distal 
interphalangeal joints were in alignment.  The middle finger 
could be passively palmar flexed at approximately 90 degrees 
at the metacarpal phalangeal joint.  Examination of the left 
knee revealed no swelling, deformity, or instability.  
Flexion was to 125 degrees and extension was to 0 degrees.  
The diagnoses was synovitis, persistent left knee pain and 
persistent left middle finger extension deformity acquired 
prior to military service.  The examiner further commented 
that he doubted that it was aggravated while in service.  X-
rays of the left knee revealed minimal early degenerative 
oseteoarthritis, patellofemoral joint.

At an April 2000 hearing before the undersigned Member of the 
Board in Washington, D.C., the veteran testified that he 
would submit copies of recent examinations that would show 
that his left knee disability was more severe than currently 
evaluated.  He further stated that his left knee has become 
continuously worse over the years and that he has fallen 
because of his knee.  The veteran testified that the injury 
to his left middle finger was aggravated by military service.

A review of the claims folder reveals that above mentioned 
medical treatment records were not submitted by the veteran 
or his representative. 


II.  Analysis

Service Connection for Residuals of a Laceration of the Left 
Middle Finger

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The evidence shows that the veteran is currently diagnosed 
with a persistent left middle finger extension deformity.  
The first Caluza requirement has been met.  The service 
medical records also reflect that an old laceration of the 
left middle finger was noted on entrance examination. 
However, there were no other records of treatment of the 
finger during service and the discharge examination was 
negative for any findings, diagnosis, or treatment of the 
left middle finger.  Moreover, the VA examiner in February 
1998 stated that he doubted that the veteran's left middle 
finger injury was aggravated during service.  The second 
Caluza requirement has not been met.  Lastly, there is no 
medical evidence of record which establishes a nexus between 
the currently claimed left middle finger deformity to 
service.  The third Caluza requirement has also not been met.  

While the veteran has asserted that there is an etiological 
link between his currently claimed left middle finger 
deformity and service, as a layman, he is not competent to 
give a medical opinion on the diagnosis or etiology of a 
condition. Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992). It is important to note that where the determinative 
issue involves medical causation, it has been held that 
competent medical evidence is required in order for a claim 
to be well grounded. See Kirwin v. Brown, 8 Vet. App. 148 
(1995); Grisvois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Lay testimony 
is insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge. Kirwin, 8 Vet. App. at 152; 
Grisvois, 6 Vet. App. at 140; Espiritu, 2 Vet. App. at 494. 
Hence, the veteran's own assertions cannot establish his 
claim as well grounded.  

Thus, the veteran has failed to meet his burden of submitting 
evidence of a well-grounded claim.  As such, the VA is under 
no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997). 

Furthermore, in the June 1996 rating action, the RO set forth 
the legal requirement for submitting a well-grounded claim, 
and explained the basis for the denial of the claim.  Hence, 
the Board finds that the duty to inform the appellant of the 
evidence needed to well ground his claim (and the reasons why 
the current claim is inadequate) has been met.  See 
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-78.

Increased Evaluation for Left Knee Disability

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his left knee 
disorder is worse than currently evaluated, and he has thus 
stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  38 C.F.R. § 4.59 provides 
that, with any form of arthritis, painful motion is an 
important factor of disability.  The intention of the VA 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to a healed injury, as entitled to at 
least the minimum compensable rating for the joints.  The 
joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and 
nonweight-bearing.

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination.  See DeLuca v. Brown, 8 
Vet.App. 202, 205 (1995).  

The Board has considered 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5020, 5003, 5257, 5260, and 5261.  Diagnostic Code 5020 
states that synovitis is to be rated on limitation of motion 
of affected parts, as degenerative arthritis. 38 C.F.R. § 
4.71a, Diagnostic Code 5020 (1999). Degenerative arthritis, 
in turn, is rated under Diagnostic Code 5003, which provides 
that degenerative arthritis established by X-ray findings is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1999).

Under Diagnostic Code 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation. A 20 percent evaluation 
requires moderate knee impairment, and a 30 percent 
evaluation requires severe knee impairment. 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999).

In regards to limitation of motion, under Diagnostic Code 
5260, a 10 percent evaluation requires that flexion be 
limited to 45 degrees, and a 20 percent evaluation requires 
that flexion be limited to 30 degrees. In addition, a 30 
percent evaluation requires that flexion be limited to 15 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Pursuant to Diagnostic Code 5261, a 10 percent evaluation 
requires that extension be limited to 10 degrees, and a 20 
percent evaluation requires that extension be limited to 15 
degrees. A 30 percent evaluation requires that extension be 
limited to 20 degrees, and a 40 percent evaluation requires 
that extension be limited to 30 degrees. In addition, a 50 
percent evaluation requires that extension be limited to 45 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).

A rating in excess of 10 percent for the veteran's left knee 
disorder is not shown on current VA examinations.  The May 
1996 and more current February 1998 VA examination findings 
more closely approximate a slight knee impairment.  The 
examinations provide a thorough evaluation of the veteran's 
left knee.  The veteran's left knee disability is not 
manifested by moderate or severe subluxation or lateral 
instability required for a higher evaluation.  Furthermore, 
Diagnostic Code 5003 is not for application as there no 
compensable limitation of motion of the left knee.  The 
February 1998 VA examination demonstrated no swelling, 
deformity, or instability.  Thus, the Board finds that this 
disability most closely approximates a slight impairment of 
the left knee.  

The VA examiners have reported no evidence of swelling, 
crepitus, popping, locking, deformity, or instability. Thus, 
it is the opinion of the Board that any functional impairment 
is no more than that characterized by the current rating 
which represents a slight knee impairment.

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board that the preponderance of the evidence is 
against the veteran's claim and the veteran's claim for an 
increased rating for his left knee disability is denied.



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of a left middle finger 
laceration, is denied.

Entitlement to an increased rating for a left knee injury is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

